Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on July 20, 2021 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1-20 are pending, of which claims 1, 6 and 13 are in independent form. 

Claim Objections
3.	Claims 2-5, 7-12 and 14-20 objected to because of the following informalities:  Claims 2-5, 7-12 and 14-20 are depended on non-existent claims.  Appropriate correction is required.

					Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/944007(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as claims 1-20 of the current application are broadened versions of claims 1-20 of US Patent Application 16/944007.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under 35 U.S.C 103 as being anticipated over BAE (US PG Pub 2016/0062515) published on March 03, 2016 in view of Herring (US PG Pub 2016/0291764) published on October 06, 2016.

As per claim 1, BAE teaches:  A wireless device, comprising: 
	a display screen with curved display edges to display a user interface associated with a device application, the user interface including a selectable element displayable in a region of a curved display (fig 3, 5 and 22A discloses application icon being displayed on the edge of the curved display, as taught by BAE) ; 
	an adaptive control module implemented at least partially in hardware to adaptively tune grip suppression in the curved display edges of the display screen, the grip suppression limiting the device application action from being initiated based on inadvertent touch inputs on the selectable element (Para[0002][0130-0132] discloses user grip the device. the controller 190 may disregard a user touch which is made on the side display area 612 when the electronic device 100 is initially gripped, as taught by BAE), the adaptive control module configured to: 
	receive indications of false rejects associated with intended touch inputs on the selectable element displayed within the region of the curved display edge of the display screen, the false rejects indicating that the device application action is not initiating responsive to the intended touch inputs (Para[0009-0010][0019][0130] controller disregards the input when the user initially grip the device, as taught by BAE); and 	decrease the grip suppression in the region of the curved display edge of the display screen proximate the selectable element responsive to the indications of the false rejects(Para[0130] discloses gripping the device and removing finger from grip position.  In response to the user touch input removing the finger after the initial gripping and then touching again, when the touch input is detected on the first area 612-1 of the side display area 612, the controller 190 may process the touch input as a user input.  In other words touch or grip suppression has been reduced in order to activate the touch input, as taught by BAE).
BAE does not explicitly teach Decreasing the grip suppression
	On the other hand, Herring teaches Decreasing the grip suppression area(Para[0014] user can change the area of the active zone around the grip location, as taught by Herring)
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify BAE invention with the teaching of Herring because doing so would result in increased efficiency by maximizing input area allowing the user adjusting the active zone of the display.

	As per claim 2 and 14,  the combination of BAE and Herring teaches wherein the adaptive control module is configured to decrease the grip suppression effective to allow a touch input on the (fig 6A-B Para[0130] discloses adjust the grip suppression when the user touch the icon second time, as taught by Bae).

	As per claim 3 and 16, the combination of BAE and Herring teaches wherein the adaptive control module is configured to receive the indications of the false rejects as successive touch inputs on the selectable element to initiate the device application action(Para[0130], as taught by BAE).

	As per claim 4 and 17, the combination of BAE and Herring teaches wherein the adaptive 

control module is configured to determine that the grip suppression is set at a level higher than would 

allow the successive touch inputs on the selectable element to initiate the device application 

action(Para[0130][0167][0171], as taught by BAE).

	As per claim 5, the combination of BAE and Herring teaches wherein the adaptive control module is configured to: receive the indications of the false rejects as successive touch inputs on the selectable element to initiate the device application action(Para[0130], as taught by BAE); 
decrease the grip suppression effective to allow a touch input on the selectable element of the user interface to initiate the device application action(Para[0130][0167][0171], as taught by BAE); and 
confirm, based on the device application action being initiated, that the successive touch inputs received before the device application action is initiated were the false rejects(Para[0130] device ignore initial touch input and activate the application corresponding to the subsequent input, as taught by BAE).

	As per claim 6, BAE teaches A wireless device, comprising: 
	a display screen with curved display edges to display a user interface associated with a device application, the user interface including a selectable element displayable in a region of a curved display edge and selectable to initiate a device application action(fig 3, 5 and 22A discloses application icon being displayed on the edge of the curved display, as taught by BAE); 
(Para[0002][0130-0132] discloses user grip the device. the controller 190 may disregard a user touch which is made on the side display area 612 when the electronic device 100 is initially gripped, as taught by BAE), 		
	BAE does not explicitly teach the adaptive control module configured to: 
receive indications of false accepts associated with the inadvertent touch inputs on the selectable element displayed within the region of the curved display edge of the display screen, the false accepts indicating that the device application action is initiated responsive to the inadvertent touch inputs;
	and increase the grip suppression in the region of the curved display edge of the display screen proximate the selectable element responsive to the indications of the false accepts.

	On the other hand, Herring teaches the adaptive control module configured to: receive indications of false accepts associated with the inadvertent touch inputs on the selectable element displayed within the region of the curved display edge of the display screen, the false accepts indicating that the device application action is initiated responsive to the inadvertent touch inputs(Para[0003] discloses user typically holds the device in one hand and uses the opposite hand for interacting with the touch screen. It is common for the thumb or fingers on the hand holding the device to inadvertently touch the touch screen. Such unintentional touch inputs by the user may cause unexpected results, for example, where a user unintentionally touches an interactive element in the graphical user interface, as taught by Herring);
and increase the grip suppression in the region of the curved display edge of the display screen proximate the selectable element responsive to the indications of the false accepts(fig 1A-C Para[0013-0015] disclose user can reduce the area of the active zone of the display which prevent the use making input on the inactive area, as taught by Herring) .


	As per claim 7 and 15, the combination of BAE and Herring teaches wherein the adaptive control module is configured to increase the grip suppression effective to prevent a touch input on the selectable element of the user interface displayed within the region of the curved display edge of the display screen initiating the device application action(fig 1A-C Para[0013-0015], as taught by Herring).

	As per claim 8, the combination of BAE and Herring teaches wherein the adaptive control module is configured to determine that the grip suppression is set at a level lower than would prevent the inadvertent touch inputs on the selectable element to initiate the device application action(fig 1A-C Para[0013-0015], as taught by Herring).

	As per claim 9, the combination of BAE and Herring teaches wherein the adaptive control module is configured to: 
determine that the selectable element of the user interface is displayed within the curved display edge of the display screen(fig 6B discloses elements displayed on the curved edge, as taught by BAE); and 
before the indications of the false accepts are received, initially set the grip suppression at a level that would allow the device application action to be initiated responsive to touch inputs (fig 1A-C Para[0013-0015], as taught by Herring).

	As per claim 10 and 18, the combination of BAE and Herring teaches wherein the adaptive control module is configured to receive the indications of the false accepts as user inputs to return to a previous device state of before the device application action was initiated(Para[0002]0009][0129-0131], as taught by BAE).

	As per claim 11 and 19, the combination of BAE and Herring teaches wherein the user inputs to return to the previous device state occur within a threshold time duration from when the device application action is initiated(Para[0174-0176], as taught by BAE).

	
	As per claim 13, BAE teaches A method, comprising: 
displaying a selectable element within a region of a curved display edge of a display screen, the selectable element being selectable to initiate a device application action(fig 3, 5 and 22A discloses application icon being displayed on the edge of the curved display, as taught by BAE); 
	tuning grip suppression in the curved display edge of the display screen, the grip suppression limiting the device application action from being initiated based on an inadvertent touch input on the selectable element(Para[0002][0130-0132] discloses user grip the device. the controller 190 may disregard a user touch which is made on the side display area 612 when the electronic device 100 is initially gripped, as taught by BAE), 
	the tuning the grip suppression including: decreasing the grip suppression in the region of the curved display edge of the display screen proximate the selectable element responsive to false rejects indicating that the device application action is not initiating responsive to intended touch inputs(Para[0009-0010][0019][0130] controller disregards the input when the user initially grip the device.  gripping the device and removing finger from grip position.  In response to the user touch input removing the finger after the initial gripping and then touching again, when the touch input is detected on the first area 612-1 of the side display area 612, the controller 190 may process the touch input as a user input.  In other words touch or grip suppression has been reduced in order to activate the touch input, as taught by BAE); or increasing the grip suppression in the region of the curved display edge of the display screen proximate the selectable element responsive to false accepts indicating that the device application action is initiating responsive to inadvertent touch inputs.

	On the other hand, Herring teaches Decreasing the grip suppression area(Para[0014] user can change the area of the active zone around the grip location, as taught by Herring)
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify BAE invention with the teaching of Herring because doing so would result in increased efficiency by maximizing input area allowing the user adjusting the active zone of the display.

	As per claim 12 and 20, the combination of BAE and Herring teaches further comprising: receiving indications of the false accepts as user inputs to return to a previous device state of before the device application action was initiated(Para[0002]0009][0129-0131], as taught by BAE); 
the increase the grip suppression is effective to prevent a touch input on the selectable element of the user interface initiating the device application action(fig 1A-C Para[0013-0015], as taught by Herring); and 
confirming, based on the device application action not being initiated, that the inadvertent touch inputs on the selectable element were the false accepts(Para[0009-0010][0019][0130], as taught by BAE).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Tuesday, March 8, 2022